                                                                                 --   p ^ 11J   I
                   IN THE UNITED STATES DISTRICT COURT FOR , ■                         pi{/' '
                         THE SOUTHERN DISTRICT OF GEORGIA                         ^
                                  SAVANNAH DIVISION


NAJAM AZMAT,
                                                                    .. t^vi^   -y, M — .
                                                                           so.      Or GA.
       Petitioner,

V.                                                         CASE NOS. CV417-086
                                                                        CR413-028
UNITED STATES OF AMERICA,


       Respondent.


                                         ORDER


       Before the Court are Petitioner's Appeal of the Magistrate

Judge Decision (Doc. 457), Motion to Stay Proceedings Related to

the Report and Recommendation (Doc. 458), and Motion to Stay all

Proceedings        (Doc.     459).^       For        the   following        reasons,                the

Magistrate Judge's ruling is AFFIRMED and Petitioner's motions

to stay are DENIED. To the extent that Petitioner wishes to file

any objections to the report and recommendation. Petitioner will

have 14 days from the date of this order.

I.     APPEAL


       On   June    7,    2019,    the    Magistrate        Judge    denied     several              of

Petitioner's        motions.        (Doc.       455.)      These      motions         included

Petitioner's       (1)     Motion    to     Amend      (Doc.   411),      (2)     Motion             to

Request Court's          Intervention          to    Provide   Grand     Jury Transcript



^    For    consistency      with        the    Magistrate      Judge's         order,              all
citations     to   the    record    refer       to   Petitioner's      criminal         docket,
CR413-28, on this Court's docketing software.
{Doc.    413),    (3)    Motion    for    Brady    Materials       (Doc.    424),    (4)

Motion for Grand Jury Transcript and Stay (Doc. 429), (5) Motion

to   Compel   (Doc.      437),    (6)    Motion   for   Summary      Judgment      (Doc.

441), (7)     Motion to Admit Exhibits (Doc.                447), (8)       Motion to

Expedite (Doc. 452), and (9) Motion for Default Judgment or in

the Alternative Motion to Compel (Doc. 453). On June 24, 2019,

Petitioner filed an appeal of the Magistrate                       Judge's order to

this Court. (Doc. 457.)

        In reviewing the Magistrate Judge's rulings on appeal for

non-dispositive matters, this Court must ^'modify or set aside

any part of the order that is clearly erroneous or is contrary

to law." Fed. R. Civ. P. 72. This Court has thoroughly reviewed

Petitioner's arguments on appeal and finds that the Magistrate

Judge    properly       considered      and    rejected     many    of     those    same

arguments.       The    Court    does    not   find     that   any    part     of    the

Magistrate    Judge's order was clearly erroneous or contrary to

law. Because this Court finds that the Magistrate Judge's order

is responsive to many of the arguments Petitioner now raises and

is not clearly erroneous or contrary to law, this Court will not

specifically address many of Petitioner's arguments on appeal.

The Court, however, will address Petitioner's arguments that the

Magistrate       Judge    improperly      denied      his   Motion    to     Amend    by

finding that his new claims were barred by the one-year statute
of   limitations         provided       in   the     Anti-Terrorism            and    Effective

Death Penalty Act, § 28 U.S.C. § 2255(f},("AEDPA") -

        Petitioner's initial Motion to Set Aside Judgment under 28

U.S.C.       §   2255    (Doc.      401)     and    Amended       Motion       to    Set    Aside

Judgment (Doc. 403) were filed by his attorney Kent Williams.

After        a    breakdown       in       the      attorney-client             relationship,

Petitioner        terminated      his      relationship         with     Mr.    Williams        and

proceeded to file a motion to amend on October 10, 2017. (Doc.

411.) In his motion. Petitioner seeks to add additional claims

to   his      original      petitions      filed    on    his     behalf       by    his   former

attorney.(Id.)

        On review, the Magistrate Judge found that Petitioner's new

claims       were    time-barred        because      they       were    not     filed      within

AEDPA's one-year statute of limitations. (Doc. 455 at 2-5.) The

Magistrate          Judge     concluded          that     Petitioner's          claims          were

untimely         because    these      claims      did    not    "relate       back"       to   the

timely       filed   claims      raised      in    Petitioner's         initial       petition.

(Id.)        Accordingly,      the     Magistrate         Judge    denied           Petitioner's

request to amend. (Id.)

        In    his    appeal.     Petitioner        now    challenges          the    Magistrate

Judge's findings and argues that this Court should allow him to

amend      his    complaint      for    several         reasons.       (Doc.    457.)      First,

Petitioner contends that he should be permitted to freely amend

his petition and that there should be no requirement that his
claims relate back to his timely filed petition. (Id. at 7-8.)

Next, Petitioner asserts that this Court should use equitable

tolling to permit Petitioner to file his new claims despite any

applicable      statute    of     limitations.        (Id.     at      8-9.)    Finally,

Petitioner argues that the Court should allow his newly filed

claims because these claims amount to an actual innocence claim

that should     not     be time-barred.        (Id.   at     10-11.) After          careful

review,     however,      the    Court    cannot       agree     with       Petitioner's

arguments,

      As   his first challenge           to the       Magistrate       Judge's ruling

that his new      claims are untimely.             Petitioner asserts that the

Magistrate      Judge     improperly      applied         Federal    Rule      of     Civil

Procedure    15(c) to find that his                claims    were   untimely because

they do not relate back to his timely filed petition. (Id. at 1-

8.) Petitioner asserts that "the               ^relate back' [rule] would be

contradictory and         counter intuitive" because                under    Rule     15(a)

leave to amend is given freely so that cases may be properly

decided    on   their    merits.       (Id.   at    7.)     Although    Petitioner       is

correct that the ability to amend under Federal Rule of Civil

Procedure 15(a) is generally given freely, "[w]hether a petition

can   be   amended    under     Rule   15(a)    however,      either     as of right,

with consent of the court, or with the consent of the parties,

does not answer the question of the date that those claims are

considered to have been made for limitations purposes." Pruitt v.
United States, 274            F.3d 1315, 1318               {11th Cir. 2001). Instead,

Federal Rule of Civil Procedure 15(c) provides the ^"mechanism by

which    an     amendment      to     a     pleading        under     Rule    15(a)      may    be

considered      to     have    been       filed   as    of    the     date   of   filing       the

original pleading" and this rule requires that the new claims

relate back to those claims that were timely filed. Id.

        In   this     case,    the    Magistrate            Judge    properly     found      that

Petitioner's          new    claims       do   not     relate        back    to   the    claims

initially raised in Petitioner's timely filed petition. It is

well settled that under Federal Rule 15(c), ^'the untimely claim

must have more in common with the timely filed claim than the

mere fact that they arose out of the same trial and sentencing

proceedings." Davenport v. United States, 217 F.3d 1341, 1346

(11th Cir. 2000). In this case. Petitioner's new claims are not

factually related to the claims initially filed by his attorney.

Accordingly,          Petitioner's         claims      do    not    relate    back      to   that

timely       filing    and    are     time-barred.           See,    e.g.,    Id.    (applying

Federal      Rule    of Civil Procedure             15(c)     to determine that ""three

new claims in [the petitioner's] amended § 2255 motion do not

relate back to the date of his timely filed § 2255 motion" and

were barred under AEDPA).

        Next,   Petitioner argues that this Court should find that

his   claims are        not time-barred           because this Court should                  allow

equitable       tolling       of    the    one-year         filing    deadline      in    AEDPA.
(Doc.     457    at     8-9.)       Petitioner     contends      that   he    diligently

pleaded       with    his   attorney      to    file    additional      claims    in    his

initial habeas petition and the failure of his attorney to file

those     claims      warrants        equitable     tolling      of   the     statute   of

limitations. (Id.)

        In order to establish that equitable tolling is warranted,

a petitioner must "show[]                Ml) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood    in     his     way'    and    prevented       timely    filing."     Holland    v.

Florida, 560 U.S. 631, 649, 130 S. Ct. 2549, 2562, 177 L. Ed. 2d

130 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418, 125

S. Ct. 1807, 1818, 161 L. Ed. 2d                       669 (2005)). The petitioner

bears     the     burden       of     proving    his     entitlement     to     equitable

tolling. San Martin v. McNeil, 633 F.3d 1257, 1268 (11th Cir.

2011). However, equitable tolling is applied sparingly. Steed v.

Head, 219 F.3d 1298, 1300 (11th Cir. 2000), and is available

^^only in truly extraordinary circumstances," Johnson v. United

States, 340 F.3d 1219, 1226 (11th                   Cir. 2003). In the Eleventh

Circuit,       ^Me]quitable         tolling     based     on    counsel's     failure    to

satisfy the AEDPA's statute of limitations is available only for

serious instances of attorney misconduct." Thomas v. Att'y Gen.,

795   F.3d      1286,    1291    (11th    Cir.    2015)    (internal     citations      and

quotation marks omitted).
      In this case, Petitioner has failed to establish that he is

entitled to equitable tolling of the statute of limitations. As

the   record        shows.        Petitioner's               attorney        properly       filed    a

petition     within       the one-year period provided in AEDPA. (Doc.

401.) Although Petitioner quarrels with his attorney's decision

to    file     some       claims         at        the       exclusion       of     others,        this

disagreement does not rise to the extraordinary circumstances

which warrant equitable tolling of the statute of limitations.

See Maples v. Thomas, 565 U.S. 266, 280-81, 132 S. Ct. 912, 922,

181   L.     Ed.    2d     807      (2012)         ("[BJecause         the    attorney        is    the

prisoner's         agent,      and       under      "well-settled"            agency        law,    the

principal bears the                 risk of his              agent's     negligent conduct."

(citing Coleman v. Thompson, 501 U.S. 722, 753, 111 S. Ct. 2546,

2566-67,     115     L.     Ed.     2d     640     (1991))). As          Petitioner's          agent.

Petitioner's attorney was permitted to make tactical decisions

based on the attorney's knowledge of the law. The decision by

Petitioner's         counsel         not      to    raise       certain       claims        does    not

warrant equitable tolling to permit Petitioner the opportunity

to amend his complaint.

      Finally, Petitioner asserts that his claims cannot be time-

barred     because        he   is      asserting         a     claim   that       he   is    actually

innocent.     It     is    well      established             that "a     credible       showing      of

actual       innocence           may       allow         a     prisoner        to      pursue       his

constitutional        claims         . .      .    on    the   merits    notwithstanding            the



                                                     7
existence of a procedural bar to relief. McQuiggin v. Perkins,

569 U.S. 383, 392, 133 S. Ct. 1924, 1931, 185 L. Ed. 2d 1019

(2013). However, "actual innocence gateway pleas are rare: "[A]

petitioner does         not meet the          threshold       requirement         unless   he

persuades the district court that, in light of the new evidence,

no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.' " Id. at 386, 133 S. Ct. at 1928

(quoting Schlup v. DelO/ 513 U.S. 298, 329, 115 S. Ct. 851, 868,

130 L. Ed. 2d 808 (1995)).

       Despite Petitioner's argument. Petitioner has not provided

any sufficient basis to support his actual innocence claim. As a

starting point. Petitioner has never raised an actual innocence

claim in his properly filed petition or in his later untimely

petition filed on his own behalf. (See Doc. 401; Doc. 403; Doc.

411.) Instead, Petitioner asserts a wide array of errors made by

his    attorney     and      evidence       that   Petitioner        argues       is   either

untruthful or           perjured. (See         Doc. 401; Doc. 403; Doc. 411.)

Although     Petitioner            disputes        evidence     raised        at       trial,

Petitioner       must   do   more    than "counterbalance            the   evidence      that

sustained [his] conviction." Rozzelle v. Sec'y,                            Fla.    Dep't of

Corr.,     672    F.3d       1000,    1017-18       (11th     Cir.    2012).       Instead,

Petitioner "must present ^new reliable evidence' such that it is

more    likely     than      not     that    'no   reasonable        juror    would      have
convicted       him in   light        of the     new    evidence.' " Id.         at    1017

(quoting    Schlup, 513 U.S. at 324, 327, 115 S. Ct. at 865, 867).

        Here,   Petitioner      has not cited any new              reliable evidence

which    shows    that    he    is     actually      innocent     of    his    underlying

crime. Arguing that witness testimony was perjured or that the

Government       acted     improperly           is     insufficient.        Accordingly,

Petitioner will not be permitted to raise any new claims in an

amended    complaint      based       on   an    actual    innocence        exception    to

AEDPA's one-year statute of limitations.

        For the foregoing reasons, the Court affirms the Magistrate

Judge's conclusion that Petitioner is not entitled to file an

amended     complaint          that     raises         untimely   claims        factually

untethered       from    his    properly        filed    petition.      Petitioner      has

simply shown no basis to warrant the consideration of his new

untimely claims. Accordingly, the Magistrate Judge's opinion is

AFFIRMED in its entirety.^

II.   MOTION      TO     STAY     PROCEEDINGS           RELATED        TO     REPORT    AND
      RECOMMENDATION


        In his appeal, Petitioner requests that the Court stay all

proceedings with respect to the report and recommendation due to

Petitioner's pending appeal. (Doc. 458.) At this time, the Court



2 Again, the Court affirms the Magistrate Judge's findings and
conclusions  with respect to the other issues raised in
Petitioner's appeal. This Court finds that the Magistrate
Judge's findings and conclusions were neither clearly erroneous
nor contrary to law.
has    thoroughly    reviewed    Petitioner's        appeal      and    affirmed   the

Magistrate      Judge's    ruling.    As     a    result,     Petitioner     is    not

entitled to      any stay and     his      request is DENIED.            Accordingly,

this    Court     will    consider    the        merits     of   the     report    and

recommendation.


       It should be noted that no stay was granted in this case

and that the deadline for Petitioner to file objections to the

Magistrate Judge's report and recommendation has since expired.

(See Doc. 456.) In light of Petitioner's pro se status, however,

this Court will provide Petitioner with 14 days from the date of

this order to respond to the report and recommendation.

III. MOTION TO STAY ALL PROCEEDINGS BEFORE DISTRICT COURT


       Finally,     Petitioner   requests         that    this    Court     stay   all

proceedings in this case to allow Petitioner the opportunity to

request permission from the Eleventh Circuit to file a second or

successive      habeas    petition.     (Doc.      459.)     However,      Petitioner

cannot file a second or successive habeas petition                        while this

Court is still in the process of reviewing his initial petition.

As a result. Petitioner's request is DENIED.

IV. CONCLUSION


       For the foregoing reasons, the               Magistrate         Judge's ruling

(Doc. 455) is AFFIRMED and Petitioner's motions to stay (Doc.

458; Doc. 459) are DENIED. To the extent that Petitioner wishes




                                        10
to file any objections to the report and recommendation (Doc

456), Petitioner will have 14 days from the date of this order.

     SO ORDERED this   /   day of July 2019.




                              WILLIAM T. MOORE,
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA




                               11
